Title: To James Madison from John Langdon, 28 April 1796
From: Langdon, John
To: Madison, James


Dear Sr.
Portsmouth. April 28th. 1796
Before this comes to hand you’ll see by the petitions, that will be laid before you; that the Treaty or British party are makeing every exertion to obtain their object; The Cry is war, war, no Insurance to be had, Vessells hauled up, no employment for the people; they modestly declare that the Treaty is a very bad one, and that they dislike it as much as those who oppose it, but our Situation is such that we must take it, they are sorry that the Senate ever agreed to it, but as its’ done there is no help for it. By such Arguments suddenly bro’t forward, and the Influence of all their party upon the Spur of Occasion hurry people into an opinion, that upon Reflection, they must condemn.
I understand the Circular letter from Philad. Signed by Fitsimmons, (who has a thousand a year as Commiss[i]oner) has been received here but I beleive nothing will be Attempted, as a Vast Majority of the people are Opposed to the Treaty—and are lookg up to the House of Representatives, to save us from Distruction. Firmness (my Dear Sr.) in the House, is every thing we have to depend on, and Notwithstandg. all the petitions of Anglo American Mercha[n]ts, old Tories, and Speculators; the great Body of Truely American people, will ever Rejoice and rise up and call you Blessed.
Haveg just got home have not time to write you fully. If any thing further turn’s up will info[r]m you. Mrs. and Miss Langdon Join me in our best Respects to Mrs. Madison and the young Ladies of your House. Beleve me always with the Highest Respect and esteem Dr. Sr. your mot Obt Sert.
John Langdon
